IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

BILLINGS DIVISION AUG 14 2019
Cierk; u S-District Court
UNITED STATES OF AMERICA, CR 14-117-BLG-SPW-3 Dist
Plaintiff,
VS. PRELIMINARY ORDER OF
FORFEITURE
PABLO COPPOLA,
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Unopposed
Motion for Preliminary Order of Forfeiture (Doc. 217) and brief in support.
Defendant Pablo Coppola appeared before the Court on March 27, 2019, and
entered a plea of guilty to the Superseding Information. The plea agreement filed
with the Court also admits the forfeiture allegation. Coppola’s counsel does not
object to the preliminary order of forfeiture. Coppola’s plea provides a factual
basis and cause to issue an Order of Forfeiture, pursuant to 31 U.S.C.§ 5324(c) and
31 U.S.C. § 5317(c)(1). |

Hf

H
Hf

IT IS ORDERED:

THAT Coppola’s interest in the following property as existed at the date of
the crimes charged is forfeited to the United States in accordance with 31 U.S.C.§
5324(c) and 31 U.S.C. § 5317(c)(1):

e $788,872.43 in United States funds seized from TD Ameritrade
account number xxx-xxx927.

THAT the United States Marshals Service, the Federal Bureau of
Investigation, the Internal Revenue Service and Department of Homeland Security
Investigations are directed to seize the property subject to forfeiture and further to
make a return as provided by law;

THAT the United States will provide written notice to all third parties
asserting a legal interest in any of the above-described personal property and will
post on an official government internet site (www.forfeiture.gov) for at least 30
consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Court’s
Preliminary Order and the United States’ intent to dispose of the property in such
manner as the Attorney General may direct, pursuant to 31 U.S.C.§ 5324(c) and 31
U.S.C. § 5317(c)(1), and to make its return to this Court that such action has been

completed; and
THAT the Court hereby enters a Preliminary Order of Forfeiture as to
Defendant’s interest in the listed property, with an ancillary proceeding to be set

after sentencing for any unresolved claims to the property.

DATED this “day of August, 2019.

— 7. pth
SUSAN P. WATTERS
United States District Court Judge

 
